Title: From George Washington to Major General Arthur St. Clair, 2 June 1779
From: Washington, George
To: St. Clair, Arthur


        
          Sir,
          Head Quarters Middle Brook June 2d 1779
        
        I have received your letter of this date ½ past eight.
        The Virginia division marched this day with orders to endeavour to reach Morris Town tomorrow and to communic⟨ate⟩ with you and

proceed according to intelligence and circumstances—You will be pleased to open a correspondence with the commanding Officer for this purpose.
        Tomorrow if possible the Marylan[d] division will march also and by the same route.
        I send you a small addition of cavalry.
        I rely intirely on your prudence and judgment for taking such measures as the exigency of the case shall require.
        So soon as the last troops move I shall come immediately forward to join you—by the way of Pluckamin and Morris Town. I am Dr Sir Yr Most Obet servant
        
          Go: Washington
        
      